                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


PATRICIA ANN ARCHIE-JACKSON                    )
                Plaintiff,                     )
                                               )
v.                                             )       JUDGMENT
                                               )       5:18-cv-354-FL
LARRY DOBBINS, Mayor                           )
                Defendant.                     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion to amend complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 22, 2019, and for the reasons set forth more specifically therein, that this action is dismissed.
The plaintiff shall have and recover nothing from this action.

This Judgment Filed and Entered on April 22, 2019, and Copies To:
Patricia Ann Archie-Jackson (via US mail) 408 Southwick Drive, Fayetteville, NC 28303
Robert Anthony Buzzard (via CM/ECF Notice of Electronic Filing)

April 22, 2019                         PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
